DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election without traverse of the species of formula 2 (H-2) in the reply filed on January 7, 2022 is acknowledged.  Claims 2-10 are examined to the extent they read on the elected species.  Claim 1 is withdrawn as non-elected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,107,997. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read in part as follows:

    PNG
    media_image1.png
    346
    399
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    369
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    392
    media_image3.png
    Greyscale

The limitations of the patent claims overlap those of the present claims.  The device claims in the patent include the compound and material limitations of present claims 1-7.   Formula 2 in patent claim 6 is the same as the elected formula in the present claims.  With respect to present claims 8-10, the patent claims also involve an organic electroluminescent device.  Patent claim 4 apparently overlaps the limitations of present claim 10.
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claims 2-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/092,826 (see also, US 2019/0131542). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the other application read as follows.  Claim 1 in the other application is 

    PNG
    media_image4.png
    334
    350
    media_image4.png
    Greyscale

With respect to present claims 2-10, the same compound reads on the presently elected compound.  With respect to present claims 8-10, claim 8 in the other application involves an organic electroluminescent device.  Claims 2 and 3 in the other application read on the formulas in present claim 10. 
 Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  This rejection involves provisional nonstatutory double patenting because the patentably indistinct claims have not in fact been patented.  As of December 21, 2021, the other application is subject to a Final Rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,172,046).

    PNG
    media_image5.png
    334
    334
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    322
    346
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    356
    325
    media_image7.png
    Greyscale

The above compounds teach the nitrogen-containing polycyclic moiety having at least four cyclic groups.  Those compounds also show naphthalenyl linking groups.  Columns 85, 90, 92, 95, 100, 104, 138, and 139 further exemplify compounds with diphenyl triazine groups.  Further with respect to present claim 10, Kim teaches formulas falling within presently claimed formulas 11 to 17 [9:45-14:15].
Kim does not appear to explicitly teach the presently elected compound H-2.
Still, the reference teaches compounds with the nitrogen-containing polycyclic moiety having at least four cyclic groups, naphthalenyl linking groups, and diphenyl triazine groups.
It would have been obvious for organic light-emitting (electroluminescent) devices and compounds, as taught by Kim, to further have the nitrogen-containing polycyclic moiety with at least four cyclic groups, naphthalenyl linking groups, and diphenyl triazine groups, as also exemplified and taught by Kim, because the reference is directed to organic light-emitting (electroluminescent) devices and compounds.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761